 In the Matter of GENERAL-MOTORS SALES CORPORATION,BUICK MOTORDIvISIoN, FLINT RETAIL STORESandINTERNATIONAL UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS'OF INDUSTRIAL ORGANIZATIONSCase No. R-397.Decided March 26, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Harold A. Crane field,for the Board.Mr. Carlos J. Jolly, Mr. H. M. Hogan, Mr. A. F. Power, Mr. DentonJolly,andMr. Robert C. Carson,of Detroit, Mich., for the Company.'Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich., forthe Union.Miss Edna Loeb,ofcounsel tothe Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 17, 1940, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, filed with the Regional Direc-tor for the. Seventh Region (Detroit, Michigan) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of General Motors Sales Corporation, BuickMotor Division, Flint Retail Stores, herein called the Company, en-gaged in the sale and servicing of new and used automobiles andautomobile parts at Flint, Michigan, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnFebruary 19, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 21, 1941, the Company, the30 N. L.R. B., No. 90.616 GENERAL MOTORS SALES CORPORATION617Union, and the Board entered into a "STIPULATION FOR CER-TIFICATION OF REPRESENTATIVES UPON CONSENTELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on February 25, 1941, under the direction and supervision ofthe Acting Regional Director, among all mechanics, parts departmentstock men, porters, painters, car washers and polishers, drivers, metalbumpers, trimmers, greasers, tire men, building and equipment main-tenance men, excluding all supervisory employees, salesmen, foremenand assistant foremen, office employees, clerical employees, employeesreceiving special training, indentured apprentices, timekeepers andwork dispatchers employed by the Company in various locations inFlint,Michigan, to determine whether or not said employees desiredto be represented by the Union.On February 28, 1941, the RegionalDirector issued and duly served upon the parties his Election Report.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report the Acting Regional Director reported asfollows concerning the balloting and its results :Total on eligibility list_______________________________________ 92Total ballots cast------- ------------------------------------89Total ballots challenged_____________________________________0Total blank ballots__________________________________________0Total voidballots__________________________________________0Total valid votes cast_______________________________________89Votes cast for internationalUnion, United Automobile Workersof America,affiliated withthe C. I. O______________________ 66Votes castagainst InternationalUnion,United AutomobileWorkers ofAmerica, affiliatedwith the C. I. O______________ 23Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Sales Corporation, BuickMotor Division, Flint Retail Stores, Flint, Michigan, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All mechanics, parts department stock men, porters, painters,car washers and polishers, drivers, metal bumpers, trimmers, greasers,tiremen, building and equipment maintenance men, excluding allsupervisory employees, salesmen, foremen and assistant foremen,office employees, clerical employees, employees receiving special train-ing, indentured apprentices, timekeepers and work dispatchers em-ployed by the Company in various 'locations in Flint, Michigan, 618 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargaining,,within the meaning of Section 9 (b) of the National Labor Relations'Act.3. International Union, United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has been,designated and selected by a majority of the employees in the above;unit as their representative for the purposes of collective bargaining,;and is the exclusive representative of all the employees in said unit,,within the meaning of Section 9 (a) of the National Labor RelationsiAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National;'Labor Relations Board by Section 9, (c) of the National LaborRelations Act,IT Is HEREBY CERTIFIED that International Union, United Automobile-Workers of America, affiliated with the Congress of Industrial Or-ganizations, has been designated and selected by a majority- of allmechanics, parts department stock men, porters, painters, car washer&and polishers, drivers, metal bumpers, trimmers, greasers, tire men,building and equipment maintenance men, excluding, all supervisoryemployees, salesmen, foremen and assistant foremen, office employees,clerical employees,- employees receiving special- training, indenturedapprentices, timekeepers and work dispatchers employed by GeneralMotors Sales Corporation, Buick Motor Division, Flint Retail Stores,in various locations in Flint, Michigan, as. their representative forthe purposes of collective bargaining, and that International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to,rates of pay, wages, hours of employment, and other conditions ofemployment.